Citation Nr: 0708091	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-24 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 until 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for diabetic peripheral neuropathy and diabetic 
retinopathy.  

The veteran has also raised claims for service connection for 
hypertension, a skin disorder, a circulatory disorder, and a 
psychiatric disorder involving panic attacks.  Since these 
issues have been procedurally developed for appellate review, 
the Board refers them back to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that additional development is 
required before it can adjudicate the issues on appeal.  In 
particular, the veteran submitted a statement dated in 
October 2005 in which he indicated that he had received 
treatment at the VA Clinic in Pensacola, Florida.  However, 
there is no evidence that the RO attempted to obtain those 
medical records.  

Therefore, the RO should obtain all medical records from the 
VA Clinic in Pensacola, Florida, which pertain to the 
veteran.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the VA Clinic 
in Pensacola, Florida, and obtain all 
outstanding records of treatment 
pertaining to the veteran.  If no such 
records are available, that fact should 
clearly be documented in the claims file.

2.  The RO should then readjudicate the 
issues on appeal.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



